Name: Commission Regulation (EEC) No 3345/80 of 23 December 1980 on the recording of the country of consignment in the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: information and information processing;  tariff policy;  economic analysis;  trade policy;  international trade
 Date Published: nan

 No L 351 / 12 Official Journal of the European Communities 24. 12. 80 COMMISSION REGULATION (EEC) No 3345/80 of 23 December 1980 on the recording of the country of consignment in the external trade statistics of the Community and statistics of trade between Member States third country of consignment ; and whereas it is essen ­ tial for the consistency of Community statistics that they should be so recorded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, HAS ADOPTED THIS REGULATION : Article 1 The purpose of this Regulation is to adopt certain specific provisions as provided for in Article 1 1 of Council Regulation (EEC) No 1736/75 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statis ­ tics of the Community and statistics of trade between Member States ('), as amended by Regulation (EEC) No 2845/77 (2 ), and in particular Article 11 thereof, Whereas Council Directive 69/73/EEC of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing (3 ), and in particular Articles 13 , 14 and 15 thereof, concerns goods which do not satisfy the conditions laid down in Articles 9 and 10 of the Treaty ; Whereas compensating products, intermediate products or goods in the unaltered state, within the meaning of Directive 69/73/EEC may circulate between the statistical territories of Member States in accordance with the provisions of Commission Direc ­ tive 75/681 /EEC (4 ) ; whereas there is no requirement that such products and goods should be recorded in the import statistics of a Member State , other than that in which the authorization granting the benefit of inward processing arrangements has been issued, with an indication of the Member State of consignment ; and whereas it is essential for the consistency of Community statistics that they should be so recorded ; Whereas goods and products satisfying or having satis ­ fied , according to the documents presented by the declarant, the conditions laid down in Articles 9 and 10 of the Treaty, which have been exported to a third country, may afterwards be imported into a Member State from the third country of destination or any other third country provided that their origin has not been changed as the result of any process or operation referred to in Article 5 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common defini ­ tion of the concept of the origin of goods (5 ) ; whereas there is no requirement that such goods and products should be recorded in the statistics of the Member State which imports them with an indication of the Article 2 When goods which have been placed under inward processing arrangements in a Member State are dispatched to another Member State, in the unaltered state or as intermediate or compensating products within the meaning of Directive 69/73/EEC, in accor ­ dance with Articles 2 and 3 of Directive 73/95/EEC, the statistical information medium used by the latter Member State to record such goods in its imports shall indicate the Member State of consignment. Article 3 When goods or products for which it can be ascer ­ tained that they either originated in the Community or having originated in a third country had been previ ­ ously put in free circulation in the Community are exported to a third country and afterwards imported from a third country into the Community by a Member State, either in the unaltered state or after having been processed or worked on in a way which does not constitute a change of origin under the provi ­ sions of Article 5 of Regulation (EEC) No 802/68 , the statistical information medium used to record this importation shall indicate the third country of consignment . Article 4 This Regulation shall enter into force on 1 January 1981 . (') OJ No L 183 , 14 . 7 . 1975 , p. 3 . (2 ) OJ No L 329 , 22 . 12 . 1977 , p. 3 . ( 3 ) OJ No L 58 , 8 . 3 . 1969 , p. 1 . ( 4 ) OJ No L 301 , 20 . 11 . 1975, p. 1 . ( 5 ) OJ No L 148 , 28 . 6 . 1968 , p. 1 . 24. 12. 80 Official Journal of the European Communities No L 351 / 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1980 . For the Commission FranÃ §ois-Xavier ORTOLI Vice-President